Title: To George Washington from William Franklin, 22 July 1777
From: Franklin, William
To: Washington, George



Sir,
Litchfield Gaol [Conn.] July 22, 1777

I am sensible that you must now have so much Employ for your Time & Attention, in the great Business you are engaged in, that you can have very little of either to spare for an Individual. But as the peculiarly distressing Circumstances & Urgency of my Case will admit of no Delay, I have such Confidence in the Generosity & Humanity of your Disposition, that I cannot but flatter myself you will take it into Consideration, and grant me such Relief as may be in your Power.
I have receiv’d a Note from Mr Jos. Webb of Wethersfield, inclosing an open Letter from Mr Hick, which Genl Huntington receiv’d from Capt. Dawson of the 38th Regt who came in a Flag from New York. In this Letter, which I enclose, you will see Mr Hick writes that “Mrs Franklin is in such a poor State of Health as to be unable to hold a Pen.” This Intelligence, added to what Mr Webb says, that when he was lately at N. York, he heard that the Doctors at Amboy had given her over, as past Recovery, has almost distracted me. I can scarcely either sleep or eat, and am, in short, one of the most miserable Wretches breathing. She is naturally of an exceeding weak Constitution, and for several Years past has needed my constant Care & Tenderness to keep

her in tolerable Health. Her Distresses, which have been exceedingly great on Account of my long Absence, must be much heighten’d by her being hurried away in her present Condition to N. York. She has no Relations or Connections there either of hers or mine to attend on her, and do those kind Offices she so much stands in need of, and which cannot be expected from a common Friend or Acquaintance. And, indeed, it is in no one’s Power to be of near the Service to her as myself, I having studied her Constitution, and from Experience know best how to treat her, and to prevail on her to take those Medicines, & follow those Directions which the Physicians think necessary. But it must be needless to trouble you with Particulars of this Nature. Your own Heart will suggest the Necessity she must be under of my Assistance, & the Advantages that my Presence may be productive of to her in her present most distressful Situation. I do therefore most earnestly intreat your immediate Permission to visit her; and, for this Purpose, I am willing to to enter into the most solemn Engagements, even that of an Oath, if required, that I will neither directly nor indirectly say or do any thing in Opposition to or in Prejudice of the Measures or Proceedings of the Congress during the present War, unless duly discharged therefrom by them or you. I mention an Oath, to obviate any Objection which may be made to taking my Parole, on Account of my being charg’d with the Breach of that I formerly gave to Govr Trumbull. But however strong Appearances & Circumstances may be in favour of the Charge, I have no Doubt but I shall be able to explain & justify my Conduct in that respect to the Satisfaction of you and the Congress, and indeed of every Man of Candour; which I should have done before this Time had I been permitted the Use of Pen, Ink & Paper. I must therefore request both you & them to do me the Justice to suspend your Judgment on the Subject till you hear what I have to offer upon it, and I now pledge myself that you shall hear from me on that Head the first Opportunity I may have.
Perhaps you may think you cannot with Propriety comply with my Request, as I am confined here by Order of Congress, without first having their Sentiments on the Matter. But as the obtaining this, will necessarily occasion a great Delay, and may put it out of my Power, by being too late, to be of any Service to Mrs Franklin, I beg leave to propose, if you should be under any Difficulty on that Head, that it may be made a Condition of the Engagement I enter into, that, if the Congress should happen to disapprove any Part of it, I shall either consent to such Alteration as they shall direct, or return immediately. A Form of such Obligation as you may think necessary to require of me on this Occasion may be sent to Lynd Lord, Esqre, High Sheriff, in whose Custody I am; and can safely trust to your Sense of Honour that you will not ask any

Terms of me but what are reasonable & proper. I cannot think that there will be found a Gentleman in the Congress who will blame you for such an Act of Humanity as I now sollicit, especially when they consider that two of their Generals have been long permitted by Genl Carleton to reside with their Wives & Families, and that all I request is to be allowed to visit my poor dying Wife, and to endeavour to recover her, or, if that should not be possible, to at least contribute all in my Power to comfort her in her last Moments. She is certainly intitled to some Respect & Consideration from the People of America, having, as Hundreds can testify, always treated all Ranks of them, who came in her Way, with the utmost Politeness & Attention, ever shewing a Readiness to oblige them all in her Power. In the last Letter I received from her, which was dated so long ago as the 20th of December, as well as in several former Ones, she expressed great Acknowledgments of the Respect & Tenderness with which she had been treated by General Mercer, during the Time he had the Command in New Jersey. I hope both she and I may have it in our Power to make similar Acknowledgments to General Washington, and I am sure he cannot oblige two more grateful Hearts, or those who will be more ready on every proper Occasion to manifest, by Actions as well as Words, their Sense of any Favour they may receive. I am likewise certain that an Indulgence in my present Request will be thankfully acknowledged by my Father both to you and the Congress; for he has a great Esteem for my Wife, who has ever shewn a dutiful & respectful Regard to him; and I trust and believe that tho’ we differ in our political Sentiments, yet it has not lessened his natural Affection for me, any more than it has mine for him, which I can truely say is as great as ever.
On the whole, I cannot but hope that you will immediately grant my Request, if you possibly can; or, if you should think yourself under a Necessity of first applying to Congress, that you will be so as to back my Application with your Interest. The Bearer will wait your Answer, which, if favourable, will lay a lasting Obligation on him who is, with great Respect, Sir, Your most obedient & most humble Servant

Wm Franklin


P.S. I am concerned to see by the late Letters which have passed between you & General Howe, the Difficulties which have occurred in the Execution of the Cartel for the Exchange of Prisoners. I think were I to see the General, I should be able to point out a Plan to him that would obviate his principal Objection, and be likewise to your Satisfaction. However, at any Rate, you may rely that should I be permitted to return, it shall be my Study & Endeavour to have the Treatment of the Prisoners put on such a Footing as to prevent any reasonable Cause of

Complaint in future. The Inconveniences and Miseries I have suffered from my long Confinement, & particularly in this Gaol, will ever induce me to sympathize with Persons in their Situation.

